                      Case 6:18-mj-00838-JCM Document 19 Filed 04/15/19 Page 1 of 5
AO 245B (Rev. TXW 11/16)   - Judgment in a Criminal Case

                                      UNITED STATES DISTRICT COURT
                                                 WESTERN DISTRICT OF TEXAS
                                                           WACO DIVISION

UNITED STATES OF AMERICA

          v.                                                               Case Number: 6:18-MJ-00838-JCM(1)
                                                                           USM Number: NOT PROVIDED
MEGAN M. SMITH

        Defendant.

                                                 JUDGMENT IN A CRIMINAL CASE
                                      (For Offenses Committed On or After November 1, 1987)

        The defendant, MEGAN M. SMITH, was represented by Michael F. White.

        The defendant pled guilty to Count(s) 1 of the Information on 1/11/2019. Accordingly, the defendant is adjudged guilty
of such Count(s), involving the following offense(s):

Title & Section                             Nature of Offense                              Date of Offense            Count
18 United States Code 641                   Theft of Government Property                   11/6/2018                  1



        As pronounced on April 12, 2019, the defendant is sentenced as provided in pages 2 through 5 of this Judgment. The
sentence is imposed pursuant to the Sentencing Reform Act of 1984.

         It is further ordered that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant shall notify the Court and United States Attorney of any
material change in the defendant's economic circumstances.




        Signed this 15th day of April, 2019.




                                                                                    JEFFREY C. MANSKE
                                                                                United States Maqistrate Judge
                       Case 6:18-mj-00838-JCM Document 19 Filed 04/15/19 Page 2 of 5
AO 2456 (Rev. TXW 11/16) - Probation
                                                                                                              Judgment    Page 2
Defendant: MEGAN M. SMITH
Case Number: 6:18-MJ-00838-JCM(1)

                                                         PROBATION

         The defendant is hereby placed on probation for a term of   1   year as to Count 1.

         While on probation, the defendant shall comply with the mandatory, standard and if applicable, the additional conditions
on the attached page that have been adopted by this Court.


    1.   The defendant shall perform 40 hours of community service work without pay, at a location approved by the probation
         officer, at a minimum rate of 8 hours per month.

    2.   The defendant is to submit to an evaluation for mental health counseling as directed by the probation officer, and
         if deemed necessary by the probation officer, the defendant shall participate in a mental health program approved
         by the probation officer. The defendant may be required to contribute to the cost of services rendered
         (copayment) in an amount to be determined by the probation officer, based upon the defendant's ability to pay.
                       Case 6:18-mj-00838-JCM Document 19 Filed 04/15/19 Page 3 of 5
AO 245B (Rev. TXW 11/16)   - Supervised Release
                                                                                                                   Judgment   - Page 3
Defendant: MEGAN M. SMITH
Case Number: 6:1 8-MJ-00838-JCM(1)


                                                  CONDITIONS OF PROBATION
Mandatory Conditions:

    1)   The defendant shall not commit another federal, state, or local crime during the term of supervision.

    2)   The defendant shall not unlawfully possess a controlled substance.

    3)   The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug
         test within 15 days of release on probation or supervised release and at least two periodic drug tests thereafter (as
         determined by the court), but the condition stated in this paragraph may be ameliorated or suspended by the court if the
         defendant's presentence report or other reliable sentencing information indicates low risk of future substance abuse by
         the defendant.

    4)   The defendant shall cooperate in the collection of DNA as instructed by the probation officer, if the collection of such a
         sample is authorized pursuant to section 3 of the DAN Analysis Backlog Elimination Act of 2000 (42 U.S.C. § 141 35a).

    5)   If applicable, the defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42
         U.S.C. § 16901, et. seq.) as instructed by the probation officer, the Bureau of Prisons, or any state sex offender
         registration agency in which the defendant resides, work, is a student, or was convicted of a qualifying offense.

    6)   If convicted of a domestic violence crime as defined in 18 U.S.C. § 3561(b), the defendant shall participate in an
         approved program for domestic violence.

    7)   If the judgment imposes a fine or restitution, it is a condition of supervision that the defendant pay in accordance with
         the Schedule of Payments sheet of the judgment.

    8)   The defendant shall pay the assessment imposed in accordance with 18 U.S.C. § 3013.

    9)   The defendant shall notify the court of any material changes in the defendant's economic circumstances that might
         affect the defendant's ability to pay restitution, fines or special assessments.

Standard Conditions

    1)   The defendant shall report to the probation office in the federal judicial district where he or she is authorized to reside
         within 72 hours of release from imprisonment, unless the probation officer instructs the defendant to report to a different
         probation office or within a different time frame.

   2)    After initially reporting to the probation office, the defendant will receive instructions from the court or the probation
         officer about how and when to report to the probation officer, and the defendant shall report to the probation officer as
         instructed.

   3)    The defendant shall not knowingly leave the federal judicial district where he or she is authorized to reside without first
         getting permission from the court or the probation officer.

   4)    The defendant shall answer truthfully the questions asked by the probation officer.

   5)    The defendant shall live at a place approved by the probation officer. If the defendant plans to change where he or she
         lives or anything about his or her living arrangements (such as the people the defendant lives with), the defendant shall
         notify the probation officer at least 10 days before the change. If notifying the probation officer in advance is not
         possible due to unanticipated circumstances, the defendant shall notify the probation officer within 72 hours of
         becoming aware of the change or expected change.
                   Case 6:18-mj-00838-JCM Document 19 Filed 04/15/19 Page 4 of 5
6)   The defendant shall allow the probation officer to visit the defendant at any time at his or her home or elsewhere, and
     the defendant shall permit the probation officer to take any items prohibited by the conditions of the defendant's
     supervision that are observed in plain view.

7)   The defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the probation
     officer excused the defendant from doing so. If the defendant does not have full-time employment, he or she shall try to
     find full-time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to
     change where the defendant works or anything about his or her work (such as the position or job responsibilities), the
     defendant shall notify the probation officer at least 10 days before the change. If notifying the probation officer at least
     10 days in advance is not possible due to unanticipated circumstances, the defendant shall notify the probation officer
     within 72 hours of becoming aware of a changed or expected change.

8)   The defendant shall not communicate or interact with someone the defendant knows is engaged in criminal activity. If
     the defendant knows someone has been convicted of a felony, the defendant shall not knowingly communicate or
     interact with that person without first getting the permission of the probation officer.

9)   If the defendant is arrested or questioned by a law enforcement officer, the defendant shall notify the probation officer
     within 72 hours.

10) The defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous
    weapon (i.e., anything that was designed, or was modified, for the specific purpose of causing bodily injury or death to
     another person such as nunchakus or tasers).

11) The defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human
     source or informant without first getting the permission of the court.

12) If the probation officer determines that the defendant poses a risk to another person (including an organization), the
     probation officer may require the defendant to notify the person about the risk and the defendant shall comply with that
     instruction. The probation officer may contact the person and confirm that the defendant has notified the person about
     the risk.

13) The defendant shall follow the instructions of the probation officer related to the conditions of supervision.

14) If the judgment imposes other criminal monetary penalties, it is a condition of supervision that the defendant pay such
    penalties in accordance with the Schedule of Payments sheet of the judgment.

15) If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
     supervision that the defendant shall provide the probation officer access to any requested financial information.

16) If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
     supervision that the defendant shall not incur any new credit charges or open additional lines of credit without the
     approval of the probation officer, unless the defendant is in compliance with the payment schedule.

17) If the defendant is excluded, deported, or removed upon release on probation or supervised release, the term of
    supervision shall be a non-reporting term of probation or supervised release. The defendant shall not illegally re-enter
    the United States. If the defendant is released from confinement or not deported, or lawfully re-enters the United States
    during the term of probation or supervised release, the defendant shall immediately report in person to the nearest U.S.
     Probation Office.
                                Case 6:18-mj-00838-JCM Document 19 Filed 04/15/19 Page 5 of 5
AO 245B (Rev. TXW 11/16)CMP
                                                                                                                                                                 Judgment      - Page 5
Defendant: MEGAN M. SMITH
Case Number: 6:1 8-MJ-00838-JCM(1)

                                                       CRIMINAL MONETARY PENALTIES! SCHEDULE

         The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of payments set
forth. Unless the Court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during imprisonment. Criminal Monetary Penalties, except those payments made through Federal Bureau of
Prisons' Inmate Financial Responsibility Program shall be paid through the Clerk, United States District Court, 800 Franklin
Avenue, Room 380, Waco, Texas 76701.
         The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
                                                Assessment                                                                                     Restitution

 TOTAL:                                         $25.00                                          Waived                                         $.00

                                                                              Special Assessment

         It is ordered that the defendant shall pay to the United States a special assessment of $25.00. Payment of this sum
shall begin immediately.

                                                                                          Fine

            The fine is waived because of the defendant's inability to pay.




           lIthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the priority order or
percentage payment column above. However, pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United States is paid.

            If the fine is not paid, the court may sentence the defendant to any sentence which might have been originally imposed. See 18 U.S.C. §3614.

            The defendant shall pay interest on any fine or restitution of more than $2,500.00, unless the fine or restitution is paid in full before the fifteenth day after the date
of the judgment, pursuant to 18 U.S.C. §3612(f). All payment options may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. §3612(g).

              Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) community restitution, (6) fine
interest, (7) penalties, and (8) costs, including cost of prosecution and court costs.

            Findings for the total amount of losses are required under Chapters 1 09A, 110, 11 OA, and 1 13A of Title 18 for offenses committed on or after September 13, 1994,
but before April 23, 1996.
